Citation Nr: 0029108	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right wrist 
disorder. 

4.  Entitlement to service connection for residuals of left 
Achilles tendinitis.  

5.  Evaluation of gastroesophageal reflux disease, hiatal 
hernia, esophagitis, antritis, and duodenitis, currently 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to June 
1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for an 
eye disorder, a neck disorder, a right wrist disorder, and 
left Achilles tendon strain.  By that same rating action, 
service connection was granted for gastroesophageal reflux 
disease, hiatal hernia, esophagitis, antritis, and 
duodenitis, and a zero percent (noncompensable) evaluation 
was assigned for these disabilities under Diagnostic Code 
7346.  The veteran has indicated his disagreement with the 
assigned evaluation.  


FINDINGS OF FACT

1.  Service medical records indicate findings of normal to 
high intraocular pressure at the time of the March 1997 
separation examination, and a current diagnosis of possible 
glaucoma is shown on post-service VA examination in November 
1997.  

2.  Service medical records show treatment for a neck injury 
and a diagnosis of decreased cervical curvature, and the 
post-service VA examination of November 1997 shows a 
diagnosis of decreased cervical curvature, secondary to old 
injury.  

3.  Service medical records show complaints of right wrist 
pain and diagnosis of a right wrist abnormality, and a post-
service diagnosis of right wrist arthralgia is shown.  

4.  Service medical records show treatment for left Achilles 
tendinitis in November 1996, and the veteran has indicated 
that his left Achilles tendon is still problematic.  


CONCLUSION OF LAW

The claims for service connection for an eye disorder, a neck 
disorder, a right wrist disorder, and residuals of left 
Achilles tendinitis are well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Having reviewed the record, the Board has concluded that the 
claims for service connection for an eye disorder, a neck 
disorder, a right wrist disorder, and residuals of left 
Achilles tendon strain are well grounded within the meaning 
of 38 C.F.R. § 5107 (West 1991 & Supp. 1999).  With regard to 
the claim for service connection for an eye disorder, there 
is evidence of in-service complaints of eye problems and a 
finding of normal to high intraocular pressure at the time of 
the March 1997 separation examination, and a diagnosis of 
possible glaucoma is shown on VA examination in November 
1997.  With regard to the claim for service connection for a 
neck disorder, there is evidence of in-service treatment 
following a neck injury and findings of decreased cervical 
curvature.  On VA examination in November 1997, a diagnosis 
of decreased cervical curvature, secondary to old injury, is 
shown.   

With regard to the claim for service connection for a right 
wrist disorder, there is evidence of in-service treatment for 
right wrist pain and a diagnosis for right wrist 
abnormalities, and a diagnosis of right wrist arthralgia is 
shown on VA examination in November 1997.  With regard to the 
claim for service connection for residuals of a left Achilles 
tendinitis, there is evidence of in-service diagnosis of left 
Achilles tendinitis in November 1996 and the veteran has 
complained that the left Achilles continues to be problematic 
for him.  

In light of the history of in-service treatment for the 
claimed disabilities, evidence suggesting the current 
manifestation of the claimed disabilities, and the fact that 
the veteran was only recently discharged from a period of 
active service which exceeded 20 years, the Board finds that 
the service connection claims on appeal are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  See Epps, supra; see generally Hodges v. West, 13 
Vet.App. 287 (2000).  


ORDER

The claims for service connection for an eye disorder, a neck 
disorder, a right wrist disorder, and for residuals of left 
Achilles tendinitis are well grounded.  


REMAND

As noted above, the Board has found the claims for service 
connection for an eye disorder, a neck disorder, a right 
wrist disorder, and residuals of left Achilles tendon strain 
to be well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  The Board also finds that the 
claim for a higher evaluation for gastroesophageal reflux 
disease, hiatal hernia, esophagitis, antritis, and duodenitis 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issue on appeal as "evaluation of", since service 
connection has been granted and the appellant seeks a higher 
evaluation.   

As the claims on appeal are well grounded, VA has a duty to 
assist the veteran in the development of facts which are 
pertinent to the claims.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  This includes the duty to obtain VA examinations 
which are adequate for making a determination as to whether 
the claimed benefits are warranted.  

With regard to the claim for service connection for an eye 
disorder, the record shows that the veteran was assessed with 
possible glaucoma at the time of his VA eye examination in 
November 1997, at which time further evaluation and follow-up 
with an Humphrey's visual field examination, both eyes, was 
recommended.  Although a diagnosis of glaucoma is shown on 
the November 1997 examination report, it does not appear that 
any additional testing was conducted.  In statements on 
appeal, veteran has indicated that this follow-up examination 
was never completed, and he noted that he a VA 
ophthalmological appointment was scheduled for June 2000.  On 
remand, the veteran will be afforded a new ophthalmological 
examination which includes testing to determine whether 
glaucoma is currently manifested.  In addition, pertinent VA 
treatment records, to include those associated with the 
ophthalmological appointment scheduled for June 2000, will be 
sought.  

On remand, the veteran will also be afforded new orthopedic 
examinations in order to obtain more information regarding 
his claims for service connection for a neck disorder, a 
right wrist disorder, and residuals of left Achilles tendon 
strain.  

Service medical records show that in March 1994, the veteran 
sought treatment for a complaint that his right wrist had 
felt "sprained" for the past 1 1/2 months.  He reported that 
any pressure caused dorsal wrist pain.  An assessment of soft 
tissue injury, right wrist, is shown.  A May 1994 health 
record shows an assessment of degenerative joint disease, 
right wrist.  In May 1994, the veteran obtained a private 
evaluation for right wrist pain from Alan D. Davis, M.D., who 
found x-ray evidence of a somewhat elongated ulnar relative 
to the radius that was an ulnar positive variance.  Dr. Davis 
noted that the possibility of a ganglion cyst was clearly 
present, but he suspected mild wear on the triangular 
fibrocartilage complex (TFCC) due to a long ulna.  

On initial post-service VA examination in November 1997, the 
veteran complained of sharp pain in the right wrist with 
pressure.  On objective examination, the both wrists showed 
normal flexion and extension and radial and ulnar deviation.  
Assessments included right wrist arthralgia.  The veteran's 
subjective contentions include that he has lacks full range 
of motion in the right wrist, which hurts constantly, and he 
cannot put any pressure on the wrist.  He has also complained 
muscle atrophy in the muscles of his forearm and his upper 
arm.  

Thus, the evidence demonstrates in-service treatment for 
right wrist pathology and identification of a bony 
abnormality in the right wrist on x-ray, and there is current 
evidence of right wrist pathology as reported by the veteran.  
No objective findings were identified on VA examination in 
1997; however, the right wrist was examined only 
superficially in conjunction with a general medical 
examination.  It does not appear that a comprehensive right 
wrist examination was conducted or that the examiner 
considered the veteran's history of right wrist pathology.  
In light of the history of right wrist problems, his 
subjective complaints, and the fact that the veteran was only 
recently discharged from active duty, the Board is of the 
opinion that a new examination, which focuses specifically on 
the right wrist, is warranted in order to determine the exact 
nature and severity of any currently manifested right wrist 
disorder.  On remand, the veteran will be scheduled for such 
an examination.  

In addition, service medical records show that in October 
1991, the veteran sought treatment for neck pain, at which 
time he gave a history of jamming his neck when he stood up 
under a low ceiling.  Objective findings included decreased 
range of motion and curvature, posterior neck.  An initial 
assessment of pinched nerve with spasm of cervical spine, C4-
C6, is shown, and on physical therapy consultation, an 
assessment of jammed c-spine with acute radiating pain was 
provided.  At that time, the veteran was also put on profile 
due to neck strain.  

In March 1994, the veteran sought treatment with complaints 
of a stiff neck, and an assessment of posture-related mild 
curvature of the upper thoracic/lower cervical spine is 
shown.  On post-service VA examination of the neck in 1997, 
findings included limited backward extension and limited 
lateral rotation bilaterally.  Diagnoses included decreased 
cervical curvature, secondary to neck injury, with normal x-
ray.  On remand, the veteran will be afforded an examination 
for the purpose of determining the exact nature of any 
currently manifested cervical spine pathology, and the 
examiner will be able to review the veteran's medical history 
in determining the appropriate diagnosis for his cervical 
spine pathology.  

Service medical records show that in November 1996, the 
veteran sought treatment for complaints of pain in the distal 
area of the left Achilles tendon, and an assessment of left 
Achilles tendinitis is shown.  On VA examination, it was 
noted that the veteran denied pain, weakness, or any problems 
associated with his history of left Achilles tendon strain, 
and a diagnosis of strained Achilles tendon of the left foot, 
without residuals, is shown.  However, in statements on 
appeal, the veteran has indicated that he experiences 
recurring problems with this tendon and it strains very 
easily as the result of walking short distances or climbing 
stairs.  On remand, the veteran will be afforded an 
examination in order to determine whether residuals of left 
Achilles tendinitis, for which he was treated during his 
active service, are currently manifested.  

With regard to the evaluation of the service-connected 
gastrointestinal disorders, the Board has concluded that the 
record does not include sufficient information with which to 
evaluate the current nature and severity of these disorders.  
Specifically, the report of the most recent VA examination, 
which was conducted in November 1997, does not discuss 
specific symptomatology or the criteria which are provided in 
Diagnostic Code 7346.  At the time of that VA examination, 
the veteran's gastrointestinal pathology was evaluated only 
superficially during the course of a general medical 
examination.  On remand, the veteran will be afforded an 
examination which focuses solely on his gastrointestinal 
disorders and which complies with the schedular rating 
criteria for the evaluation of these disorders.  

Finally, in a May 2000 statement the veteran indicated that 
he was scheduled in the near future for specialty medical 
appointments and that he had received private treatment from 
the Premier Medical Group in Newnan, Georgia.  On remand, the 
RO will have the opportunity to seek additional VA and 
private treatment records in conjunction with the claims on 
appeal.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide information 
regarding the dates and location of post-
service treatment for the disabilities 
which are the subject of his appeals, to 
include both private and VA sources.  In 
particular, the veteran should indicate 
dates and location of any VA treatment he 
has received or examinations that have 
been conducted, and he should be asked to 
provide an address for the Premier 
Medical Group, of Newnan, Georgia.  The 
veteran should be notified that any 
failure to cooperate with this request 
may be detrimental to his claims.  
Utilizing the information provided by the 
veteran, the RO should request copies of 
all pertinent treatment records from the 
named VA facilities and private 
caregivers.  

2.  The RO should schedule the veteran 
for an ophthalmological examination for 
the purpose of determining whether 
glaucoma and/or any other eye disorder is 
currently manifested.  All special 
tests/studies should be conducted as 
indicated, including, but not limited to, 
the Humphrey's Visual Field examination.  
All objective findings should be noted 
and explained in detail, and the examiner 
should utilize full terminology in 
describing the examination findings, i.e. 
abbreviations may NOT be used.  In 
providing diagnoses for any and all eye 
disorders which are identified on 
objective examination, the examiner 
should review the ophthamaological 
findings as shown in the service medical 
records and the current objective 
findings.  The examiner should comment 
upon the significance of an assessment of 
"high-normal IOP's, with susp. C/D's 
OU," as shown at the time of a March 
1997 ophthalmalogical examination which 
was conducted at the time of the 
veteran's separation from active service.  
The examiner should be provided with the 
claims folder and a copy of this remand.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

3.  The RO should schedule the veteran 
for separate orthopedic examinations with 
specific focus on the veteran's claims 
for service connection for a neck 
disorder, a right wrist disorder, and a 
left Achilles tendon disorder, 
respectively.  All special tests and 
studies, to include x-rays, should be 
conducted as indicated and all objective 
findings should be noted in detail.  

(a)  With regard to the right wrist 
disorder, the examiner should review the 
service medical records and the veteran's 
history of right wrist pain, to include 
the in-service diagnosis of right wrist 
degenerative joint disease and the 
private physician's finding of a TFCC 
abnormality.  Following objective 
examination and a review of the medical 
history, the examiner should indicate an 
opinion as to the appropriate diagnosis 
for any currently manifested right wrist 
disorder, and an opinion should be 
provided as to whether such disorder is 
related to the period of service and the 
veteran's treatment for right wrist 
pathology therein.  The claims folder and 
a copy of this remand should be provided 
to the examiner.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  

(b) With regard to the neck disorder, the 
examiner should review the service 
medical records and the veteran's history 
of treatment for a neck injury.  
Following the objective examination and 
review of the medical history, the 
examiner should provide a diagnosis for 
any cervical spine pathology which is 
manifested.  The examiner should also 
provide an opinion as to whether it is as 
likely as not that any currently 
manifested neck disorder is related to 
the veteran's period of active service 
and treatment for a neck injury therein.  
The examiner should also comment upon the 
significance of findings of anterior 
marginal lipping, as shown on a November 
1997 neck x-ray which was conducted at 
the time of the VA examination.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  The claims folder and a copy of 
this Remand should be provided to the 
examiner.  

(c)  In evaluating the veteran's 
complaints of left Achilles tendon 
problems, the examiner should indicate 
whether residuals of left Achilles 
tendinitis, for which the veteran was 
treated in November 1996, are 
identifiable on objective examination.  
The veteran's subjective complaints 
should be fully discussed and evaluated.  
The claims folder and a copy of this 
remand should be provided to the 
examiner.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

4.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with his service-connected 
gastrointestinal disorders, and this 
examination must fully comply the rating 
criteria for each of these disorders, 
which include gastroesophageal reflux 
disease, hiatal hernia, esophagitis, 
antritis, and duodenitis.  All special 
studies and tests should be conducted as 
indicated, and all gastrointestinal 
symptomatology should be fully discussed 
and described.  Objective findings should 
be noted in detail and the veteran's 
subjective complaints should be fully 
discussed in the examination report.  The 
examiner should be provided with a copy 
of the pertinent rating criteria.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  In addition, to the 
rating criteria, the claims folder and a 
copy of this Remand should be provided to 
the examiner.  

5.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

6.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  Any examination report that does 
not contain all of the requested 
findings/opinions should be returned for 
completion.  

7.  The RO is reminded that although the 
veteran elected to represent himself at a 
hearing before the undersigned in March 
2000, an executed VA Form 21-22 is of 
record in favor of the Veterans of 
Foreign Wars of the United States.  
Therefore, the instant appeals should 
referred to the accredited representative 
for preparation of a Form 646 prior to a 
return to the Board for appellate 
adjudication. 

Upon compliance with the requisite appellate procedures, this 
claim should be returned to the Board for further action, as 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



